Mr. JUSTICE MILLS, specially concurring: The sole issue on appeal was waived. When the Assistant State’s Attorney first referred to or mentioned the offense of deceptive practice in his argument, no objection was made. When defense counsel presented his final argument, he did not refer to this issue. When the trial court announced its finding, no objection was made by the defense. After sentence was imposed, no post-revocation motion was made — either orally or in writing. The issue was raised for the first time on appeal. The majority reaches the correct result but for the wrong reason. It treats the singular issue raised, finds error, but concludes it to be harmless. To my view, the merits need not be reached and to do so is a fruitless waste of ink. Waiver is like pregnancy. It either exists or it doesn’t. And there isn’t just a little bit of either. In People v. White (1975), 33 Ill. App. 3d 523,338 N.E.2d 81, a case of probation revocation, the court said, without equivocation: “Our initial observation is that respondent’s challenges to the adequacy of the notice are made for the first time on this appeal. No such objection was made in the revocation proceeding itself. Absent such objection in that proceeding, the matter is waived on appeal. People v. Shadowens (1973), 10 Ill. App. 3d 450, 294 N.E.2d 107.” 33 Ill. App. 3d 523, 531, 338 N.E.2d 81, 88. The Shadowens court was even more emphatic: “Even if the probationer had no notice, the proper place for objection is the revocation hearing and the issue cannot be raised for the first time on appeal.” 10 Ill. App. 3d 450, 452, 294 N.E.2d 107, 109. The Shadowens court cited People v. Whittaker (1968), 101 Ill. App. 2d 432, 243 N.E.2d 467, and People v. Headrick (1964), 54 Illl. App. 2d 44, 203 N.E.2d 157, as authority for its holding. Both of those cases stand for the proposition that since the question of notice was not raised before the trial court, it may not be raised for the first time before a court of review. The reasons for this rule — legion in number — make eminently sound sense to me. And one of the soundest of those reasons is to permit the trial court to correct any matter while the case is before it, saving for everyone concerned that most precious and valuable commodity — time. The matter was waived. This appeal should not even be before us. I concur in the result.